Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for two tabs to be integrated into one tab, does not reasonably provide enablement for more than two tabs to be integrated into one tab.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
	"At least one" is a mathematical term meaning one or more. It is commonly used in situations where existence can be established but it is not known how to determine the total number of solutions. The phrase “at least two” is deemed equivalent to “at least one.”  
	Since applicant only has support in his disclosure for two tabs being integrated into one tab, then the embodiments claimed where more than two tabs are so integrated are not enabled. One of ordinary skill in this art at the time the application was effectively filed would not know the full scope and content of the claims based on the use of “at least two” in these claims. 
Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, the specification does not provide any support in the detailed description for: “a first radially extending tab,” “a first threaded hole,” “a first fastener,” “a second radially extending tab,” “a first dowel hole,” “a first dowel,” “a third radially extending tab,” “a second dowel hole,” “a second dowel.” 
	In claim 3, the specification does not provide any support in the detailed description for: “a fourth radially extending tab.”
	In claim 5, the specification does not provide any support in the detailed description for: “a fifth radially extending tab.”
	In claim 8, the specification does not provide any support in the detailed description for: “a third through hole.”
	In claim 11, the specification does not provide any support in the detailed description for: “a first through hole,” “a first dowel hole,” “a first radially extending tab,” “a first threaded hole,” “a second radially extending tab,” “a second dowel hole,” “a first fastener,” “a first dowel.”
	In claim 12, the specification does not provide any support in the detailed description for: “a third radially extending tab,” “a third dowel hole,” “a second dowel.”
	In claim 13, the specification does not provide any support in the detailed description for: “a second fastener,” “a second threaded hole,” “a third radially extending tab,” “a second through hole.”
	In claim 14, the specification does not provide any support in the detailed description for: “a fourth radially extending tab,” “a third through hole,” “a third fastener.”
	One of ordinary skill in this art at the time the application was effectively filed would not have a clue what applicant means by these terms since they are not specifically and precisely described in the written specification in enough detail that they could make and/or use the invention. Can applicant point to “a third through hole”? Where is it? Which one? How about “a second fastener”? No one knows what exactly applicant is claiming without an adequate written description of the invention. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “136, 114, 112, 116, 124/126, 128, 138/140, 118, 142, 144” have been used to designate different tabs and tab details in figure 3. Each tab requires different reference characters, such as “136a,” “136b,” etc. The tabs are different because they are each located at a different circumferential position on the device. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “148, 150” have been used to designate both an upper bolt/nut pair and a lower bolt/nut pair in figure 2. Each bolt and nut need a unique reference character such as “148a,” “148b,” etc. The bolts and nuts are different because they are located in different positions on the device.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “152/120, 162, 160/126” have been used to designate different tabs and tab details in figure 1. Each unique tab and detail require a unique reference character such as “162a,” “162b,” etc. The tabs and details are different because they are located in different circumferential positions on the device. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Consideration under 35 U.S.C. 112(f)
The claims have been evaluated as to whether or not claim interpretation under 35 U.S.C 112(f) is warranted. Since no functional language was found by the examiner, then claim interpretation under 35 U.S.C. 112(f) is not invoked. 
	Consideration of claims in view of 35 U.S.C. 101
The claims have been evaluated regarding potential rejections in view of the utility requirement under 35 U.S.C. 101. No potential rejections were found. 
	Consideration of claims in view of 35 U.S.C. 101 and 121
The claims have been evaluated regarding potential statutory double patenting rejections in view of the cited prior art under 35 U.S.C. 101 and 121. No potential rejections were found. 
The claims have been evaluated regarding potential non-statutory double patenting in view of  In re Van Ornum, 686 F.2d 937, 944-48, 214 USPQ 761, 767-70 (CCPA 1982). No potential rejections were found. 
	Consideration of claims in view of 35 U.S.C. 102
The claims have been evaluated regarding potential rejections in view of the cited prior art under 35 U.S.C. 102. No potential rejections were found. 
	Consideration of claims in view of 35 U.S.C. 103
The claims have been evaluated regarding potential rejections in view of the cited prior art under 35 U.S.C. 103. No potential rejections were found. 
	Consideration of Formal Requirements
This application has been evaluated for (a) compliance with formal requirements of patent statutes and rules and (b) technological accuracy. It has been found to be compliant with both requirements. 
	Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious.
Regarding claims 1 and 11, the prior art does not anticipate nor render obvious the claimed subject matter of a jig plate with two tabs with associated threaded hole and dowel hole in combination with a rotor assembly comprising a torque converter and the rest of the recited subject matter in the claim. The closest reference appears to be Moasherziad et al. ‘520, which has a common assignee, but does not claim the same subject matter as this application. 
Prior Art Discussed
	The references cited by applicant in his Information Disclosure Statement(s) filed 25 October 2021 and 22 July 2020 have been considered by the examiner. 
	The examiner has chosen not to search non-patent literature or to request a PLUS search in this application because the pertinent art areas are well developed and represented in the patent literature and therefore are the best source for finding the best prior art. 
None of the references cited by the examiner show all of the features of the claimed invention, nor do they show that it would have been obvious to one of ordinary skill in this art at the time the invention was made to combine features therefrom to create the claimed invention. The references cited but not relied upon are considered pertinent to applicant’s disclosure and show the general state of the art of the invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dirk Wright/
Primary Examiner
Art Unit 3656



Wednesday, May 4, 2022